Citation Nr: 0737787	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss from November 15, 2001 to March 
14, 2007.  

2.  Entitlement to a disability rating higher than 10 percent 
for bilateral hearing loss from March 15, 2007 onwards.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The veteran originally was granted service connection for the 
hearing loss in his left ear with a noncompensable (i.e., 0 
percent) evaluation effective in March 1974.  And the 
original issue from the rating decision on appeal was 
entitlement to a compensable evaluation for the left ear.  
However, the RO granted his claim for service connection for 
bilateral hearing loss (meaning also affecting his right 
ear), effective May 28, 2002.  Moreover, in an April 2007 
rating action, the RO also granted an earlier effective date 
of November 15, 2001 for the award of service connection for 
the bilateral hearing loss.  Therefore, unlike when the Board 
remanded this case in January 2005, the issues now before the 
Board are whether the veteran is entitled to an initial 
compensable rating for his bilateral hearing loss from 
November 15, 2001 to March 14, 2007, and whether he is 
entitled to a rating higher than 10 percent since March 15, 
2007.


FINDINGS OF FACT

1.  From November 15, 2001 to March 14, 2007, the veteran had 
level I hearing loss in his right ear and level III hearing 
loss in his left ear.  

2.  Since March 15, 2007, the veteran has had level V hearing 
loss in his right ear and level II hearing loss in his left 
ear.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for the bilateral hearing loss for the period from 
November 15, 2001 to March 14, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).

2.  The criteria also are not met for a rating greater than 
10 percent for the bilateral hearing loss since March 15, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, 4.86, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February and July 2002, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or assist 
him in obtaining and what information or evidence he was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board sees the RO provided VCAA notice before initially 
adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The February 2002 VCAA letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claim. Id. at 120-21.  But a 
more recent January 2005 VCAA letter did make this specific 
request.  So any failure to make this specific request in the 
prior February and July 2002 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Also keep in mind that, in an even more recent March 2006 
letter, the veteran was informed of the disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And the RO subsequently 
readjudicated his claim in the April 2007 rating decision 
(which assigned an earlier effective date) and May 2007 
supplemental statement of the case (SSOC).  So his claim has 
been reconsidered since providing the additional, albeit 
necessary, Dingess notice.

This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See, too, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
and the reports of his VA hearing examinations.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its January 
2005 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has 


considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  In other words, the rating may be "staged" to 
compensate the veteran for times since the effective date 
of his award when his disability may have been more severe 
than at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The veteran underwent a VA audiological examination in 
November 2001.  However, it was for the purposes for having 
hearing aids fitted and was inadequate for rating purposes 
because it did not provide the level and format of 
information required.  See 38 C.F.R. § 4.2 and Kelly v. 
Brown, 7 Vet. App. 471 (1995).



But the veteran underwent another VA audiological examination 
in March 2002.  His pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

20
65
65
70
LEFT

20
60
80
80

The average puretone threshold was 55 in the right ear and 60 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 88 
percent in the left ear.  

Applying the results of that March 2002 VA examination to 
Table VI of the VA regulations yields a Roman numeral value 
of I in the right ear and III in the left ear.  Applying 
these values to Table VII, the Board must find that the 
veteran's bilateral hearing loss warrants a noncompensable 
evaluation.  

During that March 2002 VA audiological examination, the 
veteran reported difficulty hearing in crowds and when he 
could not see the person speaking to him.  That was a 
description of the effect of his disability on his daily 
activities.  38 C.F.R. § 4.10.  See also Martinak v. 
Nicholson, No. 05-1195 (U. S. Vet. App. August 23, 2007).  

The veteran more recently had another VA audiological 
examination in March 2007.  His pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

30
75
80
80
LEFT

30
65
90
90

The average puretone threshold was 66 in the right ear and 69 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  

If the veteran's puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral value is determined using both Table VI and VIa.  
Whichever table results in a higher Roman numeral value 
is used.  See 38 C.F.R. § 4.86(b) discussing a special 
pattern of hearing impairment.  The veteran's right ear 
puretone thresholds meet this standard for an exceptional 
pattern of hearing impairment.  Applying the results to Table 
VI yields a Roman numeral value of II.  Applying the Roman 
numeral values to Table VIa yields a Roman numeral value of 
V.  Therefore, the results from Table VIa will be used to 
calculate his disability in his right ear.  

Applying the results of the March 2007 VA examination to 
Table VI of the VA regulations yields a Roman numeral value 
of II in the left ear.  Applying these values (II and V) to 
Table VII, the Board must find that the veteran's bilateral 
hearing loss warrants a 10 percent evaluation, and not more.  
The RO assigned the higher 10 percent evaluation for his 
bilateral hearing loss effective March 15, 2007, the date of 
his VA examination showing his hearing loss had increased to 
this level.

There are no other audiological test reports of record that 
are adequate for rating purposes.  See again 38 C.F.R. § 4.2 
and Kelly v. Brown, 7 Vet. App. 471 (1995).  Therefore, there 
is no evidence in the record to show the veteran's bilateral 
hearing loss warranted a compensable evaluation prior to 
March 15, 2007, the date of his most recent VA audiological 
examination.  It follows that his claim for an 
initial compensable evaluation for the immediately preceding 
period from November 15, 2001 to March 14, 2007 must be 
denied.  But additionally, there is no evidence, either, 
showing he is entitled to a rating higher than 10 percent 
since March 15, 2007.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  This 
is because there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment to suggest the veteran is not 
adequately compensated by the regular rating schedule, see 
also 38 C.F.R. § 4.1, including the complaints he cannot hear 
people well in crowds or if he is not looking at them.  
VAOPGCPREC 6-96.

For these reasons and bases, the preponderance of the 
evidence is against the claim, so there is no reasonable 
doubt to resolve in the veteran's favor, and his claim for 
higher ratings for his hearing loss must be denied for the 
entire appeal period.  38 C.F.R. § 4.3.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
for the period from November 15, 2001 to March 14, 2007 is 
denied.  

A disability evaluation greater than 10 percent for bilateral 
hearing loss for the period from March 15, 2007 to the 
present also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


